FILED
                             NOT FOR PUBLICATION                            AUG 02 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


JOSE MANUEL BARAJAS-PRECIADO,                    No.     14-73442

               Petitioner,                       Agency No. A078-031-894

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted July 26, 2016**

Before:        SCHROEDER, CANBY, and CALLAHAN, Circuit Judges.

      Jose Manuel Barajas-Preciado, a native and citizen of Mexico, petitions pro

se for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his

appeal from an immigration judge’s order of removal. We have jurisdiction under




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
8 U.S.C. § 1252. We review de novo question of law, Mohammed v. Gonzales,

400 F.3d 785, 791-92 (9th Cir. 2005), and we deny the petition for review.

      Barajas-Preciado does not challenge that his controlled substance conviction

renders him statutorily ineligible for adjustment of status. See 8 U.S.C.

§ 1255(a)(2); Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir. 1996)

(issues not specifically raised and argued in a party’s opening brief are waived).

      Contrary to Barajas-Preciado’s contention, the agency was not required to

conduct a particularly serious crime analysis or consider the related factors in

Matter of Frentescu, 18 I. & N. Dec. 244, 247 (BIA 1982), in determining his

eligibility for adjustment of status, where his controlled substance conviction

rendered him inadmissible. See 8 U.S.C. § 1255(a)(2) (status may be adjusted if

alien is “eligible to receive an immigrant visa and is admissible to the United

State” (emphasis added)); cf. Frentescu, 18 I. & N. Dec. at 244 (particularly

serious crime is statutory bar to asylum and withholding).

      Contrary to Barajas-Preciado’s contentions, the BIA reached the merits of

his ineffective assistance of counsel claims and properly determined Barajas-

Preciado failed to establish that prior counsel rendered ineffective representation.

See Mohammed, 400 F.3d at 793 (ineffective assistance of counsel claims require

deficient conduct and prejudice).


                                           2                                       14-73442
      Barajas-Preciado’s contention that the agency failed to consider the

administrative record is not supported by the record.

      In light of this disposition, we do not address Barajas-Preciado’s remaining

contentions regarding Matter of Lozada, 19 I. & N. Dec. 637 (BIA 1988).

      PETITION FOR REVIEW DENIED.




                                          3                                  14-73442